                 Case 2:20-mj-00185-AC Document 15 Filed 01/28/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Alexis Nelsen
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-00185-AC
12                                Plaintiff,             STIPULATION AND PROPOSED ORDER FOR
                                                         EXTENSION OF TIME FOR PRELIMINARY
13                          v.                           HEARING PURSUANT TO RULE 5.1(d) AND
                                                         EXCLUSION OF TIME
14   MARQUES JULIUS JOHNSON,
                                                         DATE: February 4, 2021
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Carolyn Delaney
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States
18 Attorney Alexis Nelsen, and defendant MARQUES JULIUS JOHNSON, both individually and by and

19 through his counsel of record, Mark Reichel, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on December 8, 2020, and defendant first appeared
21 before a judicial officer of the Court in which the charges in this case were pending on December 10,

22 2020. The court set a preliminary hearing date of December 23, 2020.

23          2.      By prior stipulation and order, the December 23 preliminary hearing date was continued
24 to February 04, 2021, at 2:00 p.m. ECF # 8.

25          3.      By this stipulation, the parties jointly move for an extension of time of the preliminary
26 hearing date to February 11, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

27 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to

28 allow the defense reasonable time for preparation, and for the government’s continuing investigation of

      STIPULATION TO MOVE PRELIMINARY HEARING            1
                 Case 2:20-mj-00185-AC Document 15 Filed 01/28/21 Page 2 of 3


 1 the case. The parties further agree that the interests of justice served by granting this continuance

 2 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 3          4.      The parties agree that good cause exists for the extension of time, and that the extension

 4 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 5 Therefore, the parties request that the time between February 4, 2021, and February 11, 2021, be

 6 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 7          IT IS SO STIPULATED.

 8
     Dated: January 27, 2021                                 MCGREGOR W. SCOTT
 9                                                           United States Attorney
10
                                                             /s/ Alexis Nelsen
11                                                           Alexis Nelsen
                                                             Assistant United States Attorney
12

13   Dated: January 27, 2021                                 /s/ Mark Reichel
                                                             Mark Reichel
14
                                                             Counsel for Defendant
15                                                           Marques Julius Johnson

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO MOVE PRELIMINARY HEARING            2
                 Case 2:20-mj-00185-AC Document 15 Filed 01/28/21 Page 3 of 3


 1

 2                                                    ORDER
 3
            The Court has read and considered the above Stipulation for Extension of Time for Preliminary
 4
     Hearing Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on January 27,
 5
     2021. The Court hereby finds that the Stipulation, which this Court incorporates by reference into this
 6
     Order, demonstrates good cause for an extension of time for the preliminary hearing date pursuant to
 7
     Rule 5.1(d) of the Federal Rules of Criminal Procedure.
 8
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
 9
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
10
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
11
     not adversely affect the public interest in the prompt disposition of criminal cases.
12
            THEREFORE, FOR GOOD CAUSE SHOWN:
13
            1.      The date of the preliminary hearing is extended to February 11, 2021, at 2:00 p.m.
14
            2.      The time between February 4, 2021, and February 11, 2021, shall be excluded from
15
     calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).
16
            3.      Defendant shall appear at that date and time before the Magistrate Judge on duty.
17

18
            IT IS SO ORDERED.
19
     Dated: January 28, 2021
20                                                     _____________________________________
21                                                     CAROLYN K. DELANEY
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

      STIPULATION TO MOVE PRELIMINARY HEARING              3
